UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMay 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-52445 ECO VENTURES GROUP, INC. (Name of registrant as specified in its charter) Nevada 33-1133537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7432 State Road 50, Suite 101 Groveland, FL (Address of principal executive offices) (Zip Code) (352) 557-4830 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares Outstanding at August 23, 2013 Common Stock, $0.001 Par Value EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q/A (the “Amendment”) amends the Quarterly Report on Form 10-Q of Eco Ventures Group, Inc. (the “Company”) for the quarter ended May 31, 2013 (the “Original Filing”), that was originally filed with the U.S. Securities and Exchange Commission on July 23, 2013. The Amendment is being filed to replace the previously filed Form 10-Q that was erroneously filed by the Company’s EDGAR filing agentwithout the authorization of the Company’s management. INDEX PART I Financial Information Page Number Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of May 31, 2013 (Unaudited) and August 31, 2012 3 Unaudited CondensedConsolidated Statements of Operations for the Three andNine Months Ended May 31, 2013and2012 and for the period from November 9, 2010 (date of inception) through May 31, 2013 4 Unaudited CondensedConsolidated Statements of Cash Flows for the Nine Months Ended May 31, 2013 and2012 and for the period from November 9, 2010 (date of inception) through May 31, 2013 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II Other Information Item 1 Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5 Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 Page 2 PART I.Financial Information Item 1. Financial Statements ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) ( a Development Stage Company) Condensed Consolidated Balance Sheets May 31, August 31, (Unaudited) ASSETS Current assets: Cash $
